DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.10, 817,019. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the presently examined claims fully encompass the conflicting claim.  
The phrase “the protective film … is configured to prevent intrusion of moisture and oxygen” when preceded by the qualifying phrase “protective film … sealing the plurality of organic light emitting devices”, is interpreted to have the same meaning as the limitation of “the protective film is configured to seal each of the plurality of organic light emitting devices from moisture and oxygen” of the presently examined independent claim 9.
The phrase “protective film directly on and around the organic light emitting devices and sealing the plurality of organic light emitting devices” is interpreted to have 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.10, 817,019, as applied to claims 9-11 above, and further, as evidenced by Brown (US 2003/0197197).
Although the conflicting claim fails to describe the protective film as directly contacting the substrate, this was already a common feature in the art at the time the invention was made, for the purpose of providing the desired containment, as evidenced by Brown.
Brown teaches that in a display unit comprising: a display panel (display [0003] OLED structure 100 ([0064]) comprising: a substrate (110 [0065]); a plurality of organic light emitting devices ([OLED region 116 [0066] contains a plurality of active pixels arranged in rows and columns [0068], two-dimensional OLED arrays ... typically includes an OLED region [0004]) on the substrate 110 (Fig. 3 shown above); a protective film (protective layer 126 [0066]) over the substrate 110 and each of the plurality of organic light emitting devices 116 (Fig. 3), wherein the protective film 126 comprises at least one of silicon oxide or silicon nitride ([0066]) and hence is configured to seal each of the plurality of organic light emitting devices from moisture and oxygen (that would otherwise harm the OLED region 116, barrier [0066] material with sufficiently close atomic spacing such that diffusion of … water and oxygen, are hindered, silicon oxides … silicon nitrides [0078]), the protective film 126 directly 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.10, 817,019, as applied to claims 9-11 above, and further as evidenced by Brown (US 2003/0197197) in view of Schulz (US 2002/0149572).
Although the conflicting claim fails to describe the width of the adhesive layer as being equal to a width of the protective film and to a width of the touch sensing panel, as measured in a direction parallel to a top surface of the substrate, this was already a common feature in the art at the time the invention was made, for the purpose of providing the desired full-width lamination, as evidenced by Brown in view of Schulz.
Brown teaches that a width of the adhesive layer is equal to a width of the protective film 126, for the purpose of providing the desired full-width lamination, as measured in a direction parallel to a top surface of the substrate 110 (Fig. 3), which is equal to a width of the second substrate 150 (Fig. 9), for the same purpose, and the second substrate 150 can be a substrate of a touch sensing panel configured to detect contact thereon, for the purpose of providing the desired touch display function, as evidenced by Schulz. 
Schulz teaches that a first adhesive layer (third layer of adhesive material [0015]) is used to secure a touch sensing panel configured to detect contact thereon (touch sensor [0005] sensing ... contacted by a finger or stylus [0003]) to a display panel (enables the touch sensor to be attached to a display face [0015]), for the purpose of providing the desired touch display function.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  In lines 11-12 of claim 9, the term “the display panel” lacks antecedent basis.  Moreover, it is unclear which of the previously recited structures of the display unit is referred to by the term.  For the purposes of examination, the substrate, the plurality of organic light emitting devices on the substrate, and the protective film over the plurality of organic light emitting devices on the substrate, are all considered to be part of the display panel.  Clarification and/or amendment with relevant citation(s) from the specification are required.  Claims 10-14 depend on claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 2003/0197197) in view of Schulz (US 2002/0149572).

    PNG
    media_image1.png
    209
    553
    media_image1.png
    Greyscale

Regarding claims 1, 3, Brown teaches a display unit comprising: a display panel (display [0003] OLED structure 100 ([0064]) comprising a substrate (110 [0065]); a plurality of light emitting devices ([OLED region 116 [0066] contains a plurality of active pixels arranged in rows and columns [0068], two-dimensional OLED arrays ... typically includes an OLED region [0004]) on the substrate 110 (Fig. 3 shown above); a 
However, Brown teaches that the display panel can provide a color display ([0002]).  A common way of providing a color display is to include color filters on a light-emitting side of the plurality of organic light emitting devices wherein each of the plurality of color filters is aligned with a corresponding organic light emitting device of the plurality of organic light emitting devices, for the purpose of maximizing the light color conversion by the color filters.  
Since the sealing panel 120 is on the light-emitting side of the plurality of organic light emitting devices 116 (Fig. 3) when the display panel is a top-emitting display panel ([0006]), it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have included the plurality of color filters as a lower surface of the sealing panel of the display unit of Brown, such that the second adhesive layer 130 directly contacts a sidewall of at least one color filter of the plurality of color filters (modified Fig. 3), in order to obtain the desired color display, and further, to have 
In addition, Brown teaches that a first adhesive film (130, Fig. 9) can be used to further secure a second substrate (top layer 150 [0084]) to the sealing panel 120, wherein the first adhesive film 130 separates the sealing panel 120 from the second substrate 150, and directly contacts both the second substrate 150 and the sealing panel 120 (Fig. 9).  Brown fails to teach that the second substrate 150 is a substrate of a touch panel configured to detect contact, the touch panel comprising a plastic film.
However, Schulz teaches that a first adhesive layer (third layer of adhesive material [0015]) is used to secure a touch panel configured to detect contact (touch sensor [0005] sensing ... contacted by a finger or stylus [0003]) to a display panel (enables the touch sensor to be attached to a display face [0015]), for the purpose of providing the desired touch display function.  Schulz teaches that the touch panel comprises a plastic film (transparent sheet of polyethylene terephthalate [0019]), for the purpose of providing the desired combination of flexibility, transparency, and thin-ness ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided a substrate of a touch panel configured to detect contact, as the second substrate of the display unit of modified Brown, in order to obtain the desired touch display function, and further, to have included a plastic film in the touch panel, in order to obtain the desired combination of flexibility, transparency and thin-ness, as taught by Schulz.

Regarding claim 2, Brown teaches that the second adhesive film 130 directly contacts both the sealing panel 120 and the protective film 126 (Fig. 3).
Regarding claim 4, Brown teaches that the protective film 126 comprises at least one of silicon oxide or silicon nitride ([0066]).
Regarding claim 5, Brown teaches that the protective film 126 directly contacts the substrate 110 (Fig. 3).
Regarding claim 6, Brown teaches that each of the plurality of light-emitting devices is an organic light-emitting device ([0003]) which ordinarily comprises an organic electro luminescence material.
Regarding claim 7, Schulz teaches that the touch panel is a flexible touch panel (flexible touch sensor [0012]), for the purpose of providing the desired flexibility.
Regarding claim 8, Brown teaches that each of the plurality of light-emitting devices 116 is embedded in the protective film 126 (Fig. 3).
Regarding claim 9, Brown teaches a display unit comprising: a display panel (display [0003] OLED structure 100 ([0064]) comprising: a substrate (110 [0065]); a plurality of organic light emitting devices ([OLED region 116 [0066] contains a plurality of active pixels arranged in rows and columns [0068], two-dimensional OLED arrays ... typically includes an OLED region [0004]) on the substrate 110 (Fig. 3 shown above); a 
In addition, Brown teaches that instead of a barrier layer (120 [0069]), a second substrate (top layer 150 [0084], Fig. 9) can be placed over the protective film 126 (modified Fig. 3), such that the adhesive layer (130 [0069]) is between the second substrate 150 and the display panel, separates the second substrate 150 from the protective film 126, and directly contacts the protective film 126 and the second substrate 150 (modified Fig. 3). Brown fails to teach that the second substrate 150 is a substrate of a touch sensing panel that is configured to detect contact thereon.
However, Schulz teaches that an adhesive layer (third layer of adhesive material [0015]) is used to secure a touch sensing panel that is configured to detect contact thereon (flexible touch sensor [0012] sensing ... contacted by a finger or stylus [0003]), to a display panel (enables the touch sensor to be attached to a display face [0015]), for the purpose of providing the desired touch display function.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided a substrate of a touch sensing panel that is configured to detect contact thereon, as the second substrate of the display unit of Brown, in order to obtain the desired touch display function, as taught by Schulz.

Regarding claim 10, Schulz teaches that the touch sensing panel can comprise a plastic film (transparent sheet of polyethylene terephthalate [0019]), for the purpose of providing the desired combination of flexibility, transparency, and thin-ness ([0012]).
Regarding claim 11, Schulz teaches that the touch sensing panel is a flexible touch sensing panel (flexible touch sensor [0012]), for the purpose of providing the desired flexibility.
Regarding claim 12, Brown teaches that the protective film 126 directly contacts sidewalls of each of the plurality of organic light emitting devices 116 (Fig. 3).
Regarding claim 13, Brown teaches that the protective film 126 directly contacts the substrate 110 (Fig. 3).
Regarding claim 14, Brown teaches that a width of the adhesive layer 130 is equal to a width of the protective film 126, as measured in a direction parallel to a top surface of the substrate 110 (Fig. 3), which is equal to a width of the second substrate 150 (Fig. 9), such that the width of the adhesive layer 130 is equal to a width of the touch sensing panel 150 of the display unit of Brown, as modified by Schulz.
Regarding claim 15, Brown teaches a display unit comprising: a display panel (display [0003] OLED structure 100 ([0064]) comprising a substrate (110 [0065]); a plurality of light emitting devices ([OLED region 116 [0066] contains a plurality of active pixels arranged in rows and columns [0068], two-dimensional OLED arrays ... typically 
In addition, Brown teaches that a first adhesive layer (130, Fig. 9) can be used to further secure a second substrate (top layer 150 [0084]) to the sealing panel 120, wherein the first adhesive layer 130 directly contacts each of the second substrate 150 and the sealing panel 120 (Fig. 9).  Brown fails to teach that the second substrate 150 is a touch panel substrate of a touch sensing panel configured to detect contact thereon.
However, Schulz teaches that a first adhesive layer (third layer of adhesive material [0015]) is used to secure a touch sensing panel configured to detect contact thereon (touch sensor [0005] sensing ... contacted by a finger or stylus [0003]) to a display panel (enables the touch sensor to be attached to a display face [0015]), for the purpose of providing the desired touch display function.

Accordingly, the sealing panel 120 is between the protective film 126 and the touch sensing panel 150 of the display unit of Brown, as modified by Schulz, such that the first adhesive layer is between the touch sensing panel 150 and the sealing panel 120, wherein the first adhesive layer directly contacts each of the touch sensing panel 150 and the sealing panel 120.
Regarding claim 16, Brown teaches that the protective film 126 directly contacts the substrate 110 (Fig. 3).
Regarding claims 17-18, Brown is silent regarding a plurality of filters in the sealing panel 120.
However, Brown teaches that the display panel can provide a color display ([0002]).  A common way of providing a color display is to include color filters on a light-emitting side of the plurality of organic light emitting devices wherein each of the plurality of color filters is aligned with a corresponding organic light emitting device of the plurality of organic light emitting devices, for the purpose of maximizing the light color conversion by the color filters.  
Since the sealing panel 120 is on the light-emitting side of the plurality of organic light emitting devices 116 (Fig. 3) when the display panel is a top-emitting display panel ([0006]), it would have been obvious to one of ordinary skill in the art at the time, to 
Regarding claim 19, Brown teaches that the second adhesive layer 130 can cover less than an entirety of a top surface of the sealing panel 120 (patterned in the shape of a ring (referred to herein as a “perimeter seal”) [0069]).
Regarding claim 20, Schulz teaches that the touch sensing panel is a flexible touch sensing panel (flexible touch sensor [0012]), for the purpose of providing the desired flexibility.












If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782